Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note the status of this instant application since the restriction/election of species was withdrawn in the application 15125647 and the claim to this instant application is not directed to a division of a different species.

Double Patenting:
rom US 10,464,028, claim 1 (limitations not in particular order):
A baby bottle comprising: a nipple;  a vessel having an interior defined by a tubular wall and a closed end that houses a liquid and a powdered substance therein;  and 

a mixing device having 









a body that includes a planar surface with a grid having a plurality of openings and at least two elongated apertures arranged in a circumferential direction, the openings and the elongated apertures being co-planar, wherein the at least two elongated apertures have a cross-sectional area which is more than twice as large as a cross-sectional area of the openings of the grid, 







A mixing device for mixing a liquid and a powered substance in a vessel having an interior defined by a tubular wall and a closed end that houses the liquid and the powered substance, 



a body that includes a planar surface with a grid having a plurality of openings and at least two elongated apertures arranged in a circumferential direction, the openings and the elongated apertures being co-planar, wherein the at least two elongated apertures have a cross-sectional area which is more than twice as large as a cross-sectional area of the openings of the grid.  



Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,464,028. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,464,028 teaches a mixer with all limitations of the body and the two elongated apertures as set forth in claim 1.   The claims of US 10,464,028 includes the bottle while the claim in this instant application recites the bottle as an intended use.  It would have been obvious to one of ordinary .
Claims 3-5, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
Regarding claim 3, “wherein a width of the at least two elongated apertures is less than 8mm or less than 6mm” is confusing as what size being required by the claim. Similar with the recitation of size of the openings in claims 4-5.
Regarding claim 8, “the grid is mechanically connected to the rim” is confusing.  ‘mechanically connected” requires some connector connecting the grid to the rim.  In this case, the disclosed grid seems to be integrally molded with the grid and does not require any connector.  Please explain. 
Regarding claim 11, the recitation “comprises at least three elongated apertures arranged in the circumferential direction or at least four elongated apertures arranged in the circumferential direction.” is confusing as how many elongated apertures are required by the claim.  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischbe (2257944).  Fischbe teaches a mixing comprising, a body a body that includes a planar surface at “h” with a grid having a plurality of openings (at g) and at least two elongated apertures (the outermost apertures g) arranged in a circumferential direction, the openings and the elongated apertures being co-planar, wherein the at least two elongated apertures have a cross-sectional area which is more than twice as large as a cross-sectional area of the openings of the grid.   Note that the apertures g comprises the elongated apertures required by the claim.  Also note that the outer apertures have a cross-sectional area along the curved length which is more than twice as large as a cross-sectional area of the openings of the grid either (i) along the curved length, or (ii) along the narrow width.
Regarding the limitation that mixer being in a vessel having an interior defined by a tubular wall and a closed end that houses the liquid and the powered substance and the protruding parts in the vessel, note that this is an intended use, also note the vessel in also shows a vessel with a closed end and protruding part at 32, fig. 5. 
Regarding claim 2, and 11, note that the the outer apertures have a cross-sectional area along the curved length which is four times as large as a cross-sectional area of the openings of the grid openings along the narrow width.
Regarding claim 6, note the body is circular.
Regarding claim 7, note the rim being the edge of the bottom wall.
Regarding claim 8, as best understood as set forth above in the 112 section, the rim being a portion of the bottom edge being connected to the grid, i.e., the rim being the region adjacent the outer most openings g and the grid being the region on the inner side of the outer most opening g.  
Regarding claim 9, note the connection portion being portion at h near the outer most openings g.
Regarding claim 10, note grid is disc shaped and the rim is annular.  


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fischbe in view of Cai (6740345).  Fischbe meets all claimed limitations except for the openings of the width of the at least two elongated apertures is less than 8mm or less than 6mm in claim 3 and the openings of the grid being between 2-8mm.   Cai teaches that it is known in the art to provide opening of 3mm. 
It is found that the openings of the filter or separator 15 can be as large as about 3 mm without significantly impacting the brewing process or the quality of the beverage received in receptacle such as a  cup or carafe 40. (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide opening of 6mm or less to provide the desired opening size for the coffee filter to allow the passing of liquid without clogging. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fischbe.  Fischbe meets all claimed limitations except for the length of the at least two elongated apertures is at least 8mm to provide the desired length for slits.

Note there are other rejections can be made under 35USC102/103 including Fantacone (4938375) with circumferential opening at outer portions 22 being longer than the opening 22 on the inside. Also note of Caola (5794802), Toombs (2744631), and Wills (1878924).  Note the 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733